Let me begin by expressing the deep sympathy we all
feel with the people of Mexico following the serious earthquakes that struck their
country and their capital last week. The tragic and widespread consequences, loss
of life, human suffering and material damage have made the deepest impact
world-wide. The international community stands ready to help the Mexican people in
the enormous tasks that now lie ahead. Let me also join the previous speakers who
have congratulated you, Sir, on your election to the very important office of
President of this session of the General Assembly, i feel confident that your wise
and firm leadership will contribute greatly to the successful outcome of our work this autumn.
The fortieth anniversary of the united Nations calls for reflection and assessment of the future role of the Organization.- In his report the Secretary-General says:
"He must be realistic about our difficulties and the dangers that we face. But let us also resolve to find the ways by which, together, we can surmount them." (A/40/1, p. 16)
Norway fully concurs with the Secretary-General in his call for such a constructive and forward-looking approach. But, unfortunately, the realities today do not always correspond with the aims and objectives of the United Nations Charter. Too often we see a lack of the political will to assume collective responsibility and to respect and abide by the decisions taken. Political rhetoric and verbal condemnations have often replaced efforts and taken time for the work of seeking realistic and constructive solutions. This is harmful to the reputation of the United Nations and, even more important, it is contrary to the long-term interests of Member States. We urgently need to alter this. Meraber states must face up to this challenge realistically and reaffirm their commitment to the purposes and principles of the Charter, not only in words but, above all, in deeds.
The challenges we are facing today, grave conflicts the resolution of which requires concerted international action, explain why a strengthening of the united Nations is so important. Let me comment on some of the more pressing problems with which the Organization is faced.
In south Africa the situation is explosive. Opposition to apartheid is growing every day. Apartheid represents a serious violation of basic human rights as laid down in the United Nations Charter and the Universal Declaration of Human Rights. Apartheid also constitutes a serious threat to peace and stability in southern Africa.
The response of the South African Government to the legitimate demands for meaningful political participation by the non-white majority has been disappointing, to say the least. One should have no illusions that the recent attempts at reforming the apartheid system will bring any fundamental changes in the system as such. They are mostly directed towards maintaining it in another form.
In July this year the South African Government declared a state of emergency, detaining hundreds of political opponents and using violent means to suppress all political manifestation. These acts of oppression must be strongly condemned.
The Norwegian Government firmly believes that effective international pressure must be brought to bear on the South African Government to put an end to apartheid by peaceful means. Norway has therefore repeatedly advocated that the United Nations Security Council adopt mandatory and comprehensive economic sanctions against South Africa.
In the absence of this, Norway and the other Nordic countries have adopted a number of unilateral measures in order to increase the pressure on south Africa to abolish apartheid. In 1978 the Nordic countries adopted a program of action for this purpose, and in March this year Norway took the initiative in reviewing and extending this program. The result of this will be that the Nordic Foreign Ministers will finalize an extended Nordic program of action at their meeting in Oslo next month.
In addition to these Nordic measures, last March the Norwegian Government presented a national plan of action in order further to reduce Norway's trade and other economic relations with South Africa. This plan has already resulted in substantially reduced imports of any commodities from south Africa.
In the present situation even limited sanctions may have an important psychological effect on the South African Government by making it clear that the apartheid system is unacceptable to the world community. In recent months many countries have introduced various such measures. In July the Security Council, in its resolution 569 (19S5), recommended that member States adopt a number of voluntary measures against South Africa. Norway welcomes these developments and urges other countries to implement similar measures. However, mandatory sanctions by the Security Council are still our primary request. Words of condensation of apartheid are not enough.
Norway also appeals urgently to the South African Government to lift the state of emergency, to release all political prisoners and to start a dialog with the genuine leaders of the black population with the aim of abolishing apartheid and introducing equal rights for all population groups.
The question of Namibia also constitutes a major challenge to the United Nations. My Government continues to believe that every effort must be made to achieve a negotiated settlement of the Namibian conflict in accordance with Security Council resolution 435 (1978). We have noted in this respect the efforts made by the Secretary-General and by the United States and would encourage them to continue their endeavors. The independence of Namibia is long overdue.
The Middle East continues to be one of the most serious areas of conflict in the world. Lebanon remains in turmoil. There is no foreseeable end to the tragic armed conflict between Iraq and Iran with its meaningless loss of life and endless human suffering.
The Arab-Israeli conflict is still an unresolved issue, we have, however, witnessed some positive developments. The peace initiatives taken by King Hussein of Jordan and President Mubarak of Egypt are steps forward in the search for a settlement. It is our impression that the cautious Israeli response enhances this prospect of renewing the peace process.
Peace and security in the Middle East can ultimately be achieved only through a negotiated settlement that takes due account of the interests of all the parties concerned. Such a settlement must be based on the united Nations Charter and Security Council resolutions 242 (1967) and 338 (1973), and negotiations should take place directly between the parties concerned.
Peace-keeping operations constitute one of the most important and successful tools of the United Nations in its efforts to maintain international peace and security.
The situation of the United Nations Interim Force in Lebanon (UNIFIL) illustrates, however, the great difficulties that a peace-keeping force may encounter. UNIFIL is still  in a position to fulfill its mandate. In spite of the difficult circumstances in which the Force has operated over the years, UNIFIL's presence has symbolized the will of the international community to restore peace and security and to re-establish Lebanese authority in the area in accordance with the resolutions of the Security Council.
As a major troop-contributing country, Norway is concerned about the present unsatisfactory situation for the Force. It is of particular importance that UNIFIL be given a realistic opportunity to perform the tasks it has been assigned. UNIFIL should be allowed to deploy its troops down to the international border. The parties involved must genuinely co-operate with UNIFIL in discharging its mandate. The security of the forces must not be unduly jeopardized. Responsibility for that rests primarily with the parties; but the Security Council also has an obligation to see to it that the Force's mandate can be implemented in accordance with the Council's own decisions.
Before the present mandate expires in mid-October, careful consideration must be given to all aspects of UNIFIL*s presence in southern Lebanon.
In Asia also we are faced with serious conflicts with widespread international consequences. The Soviet Union's military intervention in Afghanistan not only causes great suffering and losses for the Afghan people and increases tension in the region, but it is also me of the major issues preventing normalization between the East and the West. In spite of the efforts undertaken by the Secretary-General, the Afghan problem remains unresolved. The core of the problem is the unwillingness of the Soviet Union to consider in a serious way the question of troop withdrawal. We urge the Soviet Union to reconsider its position. A solution would significantly improve international relations.
In Kampuchea we are confronted with a similar situation. Kampuchea has been occupied for nearly seven years by Vietnamese forces. The occupying Power shows no concrete willingness to contribute to a lasting and peaceful solution as drawn up by the General Assembly: first, the total withdrawal of all foreign troops and, secondly, the right of the Kampuchean people freely to choose their own government.
In Central America, the persistent efforts of the Contadora countries offer the best hope for resolving problems in the area. The aim is to lessen the military tension and build confidence among the neighboring countries. Durable solutions can best be sought by the countries of the region themselves. In the opinion of sty Government, it is of particular importance to prevent outside interference. But other nations should render economic support and co-operation and encourage political and social reforms as a basis for a truly democratic and peaceful development.
Disarmament has remained a central and important concern of our world Organization over the years. The challenge is especially urgent in the field of nuclear weapons. It is highly significant therefore - and it must be welcomed -that the United States and the Soviet Union have resumed their talks in Geneva. Norway fully supports those negotiations as a means of obtaining substantial reductions in the number of nuclear arms and in securing the removal of the most destabilizing nuclear-weapon systems.
It is equally important to prevent an arms race in outer space.
It is our hope that the Geneva talks will result in agreements covering reductions and limitations of offensive and defensive weapon systems.
The maintenance of the non-proliferation regime is of vital importance for international peace and security. During the Third Review Conference of the Treaty on the Non-Proliferation of Nuclear Weapons (NPT) that aspect was strongly emphasized. Moreover, the Review Conference has demonstrated the urgent need for further measures to halt the nuclear-arms buildup and to begin nuclear disarmament.
We should continue to take concrete measures also within the United Nations framework to create a favorable climate for new progress in disarmament. Our task must clearly be to broaden the areas of agreement and put the collective weight of the Member states behind our recommendations. in this way our Organization will be able to make significant contributions to our efforts in search of security at a substantially lower level of armament. Similarly, the negotiations in the Conference on Disarmament should be expedited; in particular, it would be of special importance to move forward on a comprehensive ban on all nuclear tests.
For our part, we have also stated that we would be ready to support proposals to create a basis for an agreed, balanced and verifiable freeze on nuclear arms in the context of negotiations on substantial reductions.
Although substantial and balanced reductions in nuclear weapon are of primary importance, it is also vital to achieve progress in the field of conventional disarmament. We believe that a verified, lower level of forces in Europe, as a result of the Vienna negotiations on mutual and balanced force reductions, would be an important contribution to stability in that region. It would also be conducive to building confidence in East-West relations. The Stockholm Conference on Disarmament in Europe has taken up this particular task. Norway considers it most important that the confidence-building measures laid down in the Final Act of Helsinki be developed further.
The commemoration this summer of the tenth anniversary of the signing of the Final Act of Helsinki reminded us that many expectations relating to the process of security and co-operation in Europe have not been met. However, through persistent efforts and by taking small steps at a time it should be possible to reduce mutual suspicion and insecurity and break down the barriers between East and West in Europe
We regret that agreement on a comprehensive convention on the prohibition of chemical weapons has not been readied despite painstaking efforts in the Conference on Disarmament. The elimination of all chemical weapons from existing arsenals must be our aim. It is a matter of the utmost concern that such abhorrent weapons have been used in recent years and that they continue to be considered as militarily useful. Both the buildup and the spread of such weapons should be halted and a process of reduction should be started.
International stability depends to a great extent upon our ability to secure a balanced development in all parts of the world. If we succeed in reducing the present levels of armament - as we must - some of the resources released in this process should be used for the benefit of the poorer nations. For those reasons Norway puts great emphasis on and will take an active part in next year's International Conference on the Relationship between Disarmament and Development.
The recently concluded World Conference to Review and Appraise the Achievements of the United Nations Decade for women succeeded in adopting by consensus a forward-looking strategy. This is a highly satisfactory result. After 10 years of struggle and confrontation, the Conference was able to affirm a global commitment to seek long-term changes in order to eliminate discrimination against women. We have thereby been provided with an important set of propositions that will guide our renewed efforts to help women to move into the social and economic mainstream of their societies.
The General Assembly should at this session take steps to ensure that the many recommendations are systematically followed up and monitored by the United Nations. Norway intends to participate actively in the .deliberations at this session of the General Assembly in order to arrive at a comprehensive approach within the United Nations to issues related to women.
The United Nations has over the past 40 years made substantive advances in elaborating international human rights standards. The Covenants and Conventions that grew out of the Universal Declaration of Human Rights constitute the basis for promoting equal and fundamental rights for people in all parts of the world. Specific mechanisms have also been established by the United Nations to monitor compliance with these agreements. Although the existing international instruments are fairly comprehensive, improvements can and should be made. Norway supports these efforts of the United Nations and stands ready to participate actively and constructively in this field.
In spite of present international rules and regulations, violations of human rights continue to take place to an alarming extent. In many parts of the world, discrimination, arbitrary executions, torture and denial of basic political and civil rights seem to be the rule rather than the exception. The most pressing challenge facing us today in the field of human rights is the practical implementation of agreed standards. This obligation rests primarily with the Governments themselves within their area of responsibility. The international community, however, in particular through the relevant organs of the United Nations, has a responsibility to oppose and as far as possible prevent violations wherever they occur. This international responsibility roust be exerted in a non-discriminatory way irrespective of.where the violation takes place. The application of basic human rights standards must be truly universal.
A priority task must therefore be to strengthen the ability of the United Nations to deal with human rights violations. The establishment of a position such as the united Nations High Commissioner for Human Rights will in our opinion be a useful instrument to this end.
The refugee problem is also a joint responsibility of the international community. It is important that we all contribute to its solution. The United Nations High Commissioner for Refugees plays a key role in the efforts to alleviate the plight of refugees, in providing humanitarian assistance and protection and in finding countries for resettlement.
International humanitarian work, and in particular assistance to refugees, is an important element and has a long tradition in Norway's foreign policy. This policy will be continued and we will do our utmost to strengthen and support the activities of the High Commissioner.
The United Nations is aptly described as a corner-stone in Norway's foreign policy. To enhance the role of the Organization is an important task for the Norwegian Government. Our aim is an organization that is effective and vigorous, that serves the needs of Member States and that plays a central role in the maintenance of international peace and security, in the promotion of economic and social development and in the protection of fundamental human rights. Only if our Organization can truly be said to be "a center for harmonizing the actions of nations in the attainment of these common ends", as formulated in the Charter, will we be able to build a more peaceful, stable and just world.
